Citation Nr: 1142041	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-09 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder (claimed as residuals of pneumonia).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran served on active duty from February 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2009, the Board remanded the issues to the Appeals Management Center (AMC) for further development.  


FINDINGS OF FACT

1.  The most probative evidence indicates that the Veteran does not have a chronic respiratory disorder.

2.  The most probative evidence indicates that the Veteran does not suffer from PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a respiratory disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in January and August 2006 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A January 2007 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in August 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports. 

In addition, the actions requested in the prior remands have been undertaken.  Indeed, in-service inpatient treatment records were requested and received, a December 2009 letter asked the Veteran to provide information and release forms concerning prior medical treatment, and VA mental and respiratory examinations were conducted and opinions provided.  Although the development to the United States Army and Joint Services Records Research Center (JSRRC) was not conducted, such was not necessary as the AMC ultimately conceded the Veteran's claimed stressor.  Accordingly, the Board finds that the remand directives have been substantially complied with, and that a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	Respiratory Disorder

Service treatment records indicate that the Veteran received medical care for upper respiratory infections in April 1969 and July 1970.  At the October 1970 separation examination, the Veteran denied ever having experienced tuberculosis, asthma, shortness of breath, pain or pressure in his chest, or a chronic cough.  A physical examination conducted at that time demonstrated that the Veteran's lungs and chest were normal.  X-rays taken of his chest on that same day were also normal.

Post-service, private medical reports reflect treatment for acute bronchitis in December 1993 and July 1995 as well as an acute upper respiratory infection in September 1995.  

Private x-rays taken of the Veteran's chest in September 1998 showed findings of upper lobe infiltrates which were consistent with pneumonia (and with a less likely possibility of tuberculosis).  Follow-up radiographic films taken of the Veteran's chest in the following month showed interval resolution of the Veteran's right upper lobe infiltrate.  No active disease was shown.

Private medical reports show that in January and February 2004, the Veteran was again treated for acute bronchitis.  

In a November 2006 VA outpatient treatment report, the Veteran reported having bronchitis "maybe a couple times...[per] year."  The treating physician assessed "bronchitis - likely has mild COPD [chronic obstructive pulmonary disease]" and recommended that the Veteran undergo follow-up pulmonary function testing.

In a February 2010 VA outpatient treatment report, the Veteran was assessed with possible mild COPD.  The physician noted that the Veteran was previously referred for pulmonary function tests but that he failed to report for the test.  The Veteran did not have any respiratory complaints at the present time and his smoking remained in remission.

The Veteran reported for a VA respiratory examination in February 2011.  The Veteran noted that in addition to the evidence in the claims folder, he was also hospitalized at Fort Gordon, Georgia for pneumonia during basic training.  The examiner noted that besides the documented evidence provided in the claims file, the Veteran related that he had bronchitic episodes two to three times a year that were treated by a civilian physician.  He indicated that his last bronchitic episode was two years ago.  Physical examination revealed that his lungs were clear to auscultation in all lung fields.  Pulmonary function tests conducted at the examination were noted to be essentially normal.  The examiner stated that the Veteran did have a documented history of bronchitis, both in the military and post-military.  The Veteran reported that he continued to have bronchitic episodes up until 2009.  However, the examiner noted that the Veteran currently did not have any reported respiratory symptoms.  His pulmonary function testing was essentially normal.  

Clinical records from Dwight D. Eisenhower Army Community Hospital dated in 1968 were associated with the claims folder.  The records documented an episode of upper respiratory infection in March 1968.  The Veteran was seen and treated for symptoms of sore throat, cough, fever and chills.  His Veteran's lungs were noted to be clear on examination and a chest x-ray was negative.

In an August 2011 addendum, the VA examiner noted that additional records were reviewed, to include the records from Dwight D. Eisenhower Army Community Hospital.  The examiner reported that acute bronchitis is defined as an inflammation of the bronchi due to upper airway infection and that the symptom was usually a cough lasting five days or more with increased mucus production.  It was further stated that chronic bronchitis is a cough or at least three months in each of two consecutive years.  The examiner noted that at the February 2011 examination, the Veteran did have a documented history of bronchitis in the military and post-service, per his report.  However, the Veteran did admit that he did not have any respiratory symptoms over the prior two years from 2009 to 2011.  Given the information provided by the Veteran, the examiner determined that the Veteran did not have bronchitis and that he did not meet the definition of chronic bronchitis.  It was stated that the new information that was reviewed did not impact that decision in any way.  The examiner emphasized that the Veteran's pulmonary function testing conducted in February 2011 was essentially normal and that the Veteran did not have a diagnosis of bronchitis at that time or any other specific respiratory disorder.  The examiner concluded that the Veteran did not have a current diagnosis of bronchitis or any other respiratory disorder that is related to or was aggravated by military service.   

In this case, the Veteran's service treatment records reflect isolated incidents of acute upper respiratory infections.  The earliest post service medical records relevant to the respiratory system show treatment for acute bronchitis in December 1993 and July 1995, many years following discharge from service.  Once again, there is no mention of a chronic condition, just isolated incidents of bronchitis and upper respiratory infection.  Moreover, the Board finds that the VA examiner's opinions in February and August 2011 are evidence against the Veteran's claim for service connection for a respiratory disorder.  The VA examiner indicated that while the Veteran was treated for bronchitis both during and following service, those episodes were acute and not chronic.  Significantly, on current examination, the Veteran did not have any complaints of a respiratory disorder and current pulmonary function test results were negative.  Thus, the examiner determined that the Veteran did not meet the definition of chronic bronchitis.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

In the instant case, the evidence reveals acute and transitory respiratory illness in service and acute episodes of bronchitis after service.  The most probative evidence is the opinion of the VA examiner, who concluded that the Veteran does not have a chronic respiratory disorder or any other respiratory disorder that is related to his military service.  

The Board has considered the Veteran's contentions that he suffers from a chronic respiratory disorder related to service.  However, there is no indication that the Veteran has any specialized training that renders him competent to provide an opinion on a medical matter such as the diagnosis or etiology of respiratory disorders.  In this regard, the presence of a chronic respiratory disorder requires medical testing and expertise to determine.  As the Veteran is not shown to have medical expertise, he is not competent to render a probative (persuasive) opinion on this question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the respiratory symptoms the Veteran reportedly experienced in service or following service are relate to any current disorder, if existent, is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Hence, the lay assertions in this regard are not probative medical opinions.  In any event, the Board finds the medical conclusions by the VA examiner are of greater probative value than the Veteran's lay contentions.
 
For all the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for a respiratory disorder and the appeal is denied.  

      PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); 38 U.S.C.A. § 1154(b) (West 2002). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304 governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressors.  The rule now provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressors, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.  38 C.F.R. § 3.304(f)(3) (2011).  

As discussed fully below, while the RO ultimately conceded the Veteran's claimed stressors in this case, the most probative evidence indicates that the Veteran does not meet the diagnostic criteria for PTSD. 

The Veteran reports that he participated in search and destroy operations against the Viet Cong on the Cambodian border.  He states that he blew up complexes and any unexploded ordinances and that he was subjected to enemy attacks in October and November of 1968.

The service treatment records are negative for complaints or findings pertaining to any psychiatric disability, including PTSD.

In a May 2006 initial evaluation assessment conducted by a readjustment counseling therapist at a Vet Center, it was noted that the Veteran was "affected by change in work status[,] feels displaced due to inability to be employed[,] affect depressed adjustment reaction.  Also has residual issues from Vietnam.  PTSD issues."

A November 2006 VA outpatient treatment record reflected that the Veteran's screening for PTSD was negative.  In a subsequent history and physical examination also conducted in November 2006, the treating physician indicated a diagnosis of possible PTSD.   

In a January 2007 letter from a readjustment counseling therapist at the Vet Center it was noted that the Veteran's claims were viable and should be considered.

In a February 2010 VA treatment record, the assessment was possible PTSD.

In a January 2011 PTSD stressor checklist, the RO initially determined that the Veteran's claimed stressors were not consistent with the places, types and circumstances of his service.  The RO noted that while the Veteran did serve during the Vietnam era, his medals did not indicate participation in combat.  

On VA PTSD examination in February 2011, the examiner noted that the Veteran's PTSD stressors had not been confirmed by the RO.  The examiner continued to provide a detailed assessment of PTSD.  The examiner stated that although the Veteran reported situations which appeared to meet the criteria for Criteria A, the PTSD stressor review checklist found in the claims folder indicated that the Veteran's claimed stressors were not consistent with the places, types and circumstances of his service.  Moreover, the Veteran denied experiencing sufficient re-experiencing, avoidance or increased arousal symptoms.  The examiner felt that clinically, the Veteran did not endorse a full constellation of symptoms required for the diagnosis of PTSD.  It was further stated that the Veteran had not met the full criteria at any point in the past.  The examiner diagnosed alcohol abuse that was unrelated to military service and personality disorder.  The examiner determined that the Veteran's subjective symptoms of depression have been due primarily to psychosocial and interpersonal stressors and are in no way related to, caused by, or the direct result of his military service.        

In light of the July 13, 2010 amendment to 38 C.F.R. § 3.304(f), the RO determined that based on the Veteran's service in Vietnam from August to 1968 to 1969, his fear of hostile military or terrorist activity is consistent with the places, types and circumstances of his services.  An addendum was sought from the examiner who conducted the February 2011 VA PTSD examination.

An addendum was provided in August 2011.  Specifically, the examiner noted that the Veteran's allegation that his unit was ambushed and subject to mortar attacks while in Vietnam is consistent with the places, types and circumstances of his service.  The examiner stated that after reviewing the updated folder, it was concluded that the Veteran reported a valid and confirmed Criterion A stressor in the form of military combat in Vietnam.  However, per the clinical evaluation dated in February 2011, the Veteran was not experiencing sufficient symptoms required for a diagnosis of PTSD, thus a diagnosis of PTSD could not be provided.  It was stated that both a criterion A stressor and a full constellation of symptoms were required for the diagnosis of PTSD to be made.  The examiner continued to opine that the Veteran had not met the full criteria for PTSD at any point in the past.  Therefore, the original medical opinion remained unchanged.         

The Board notes that the VA examiner in February and August 2011, determined that the Veteran did not meet the diagnostic criteria for PTSD.  While prior treatment reports suggested "possible PTSD" or PTSD issues, none of those reports provided an actual diagnosis of PTSD.  As such, those records are entitled to little probative weight.  The Board finds the opinion by the VA examiner noting that the Veteran does not meet the diagnostic criteria for PTSD to be more probative as it was provided following review of the claims file and detailed examination of the Veteran, including his reports of specific stressors. 

In sum, there is no evidence of PTSD in service and the preponderance of the probative evidence indicates that the Veteran does not meet the diagnostic criteria for PTSD. The Board finds, accordingly, that service connection for PTSD is denied. 

In reaching this decision, the Board acknowledges that medical evidence of record includes a mention of depressed adjustment reaction by a Vet Center clinician and a diagnosis of a personality disorder by the VA examiner.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Significantly, however, the depressed adjustment reaction was noted to be due to his change in work status.  Moreover, the VA examiner noted that any depressive symptoms are not related to service but are due to interpersonal and psychosocial stressors such as marital conflict, divorce, heavy substance use and legal involvement.  The Veteran's service treatment records reveal no complaints or treatment for any psychiatric disorder and the claims folder contains no competent evidence suggesting an association between these disorders and the Veteran's active duty.  Furthermore, a personality disorder is not a disability under the law for purposes of VA compensation benefits.  38 C.F.R. § 3.303(c) (personality disorders are not diseases or injuries within the meaning of applicable legislation).  Accordingly, there is no basis for establishing service connection for these disorders and no further action pursuant to Clemons is necessary.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for a respiratory disorder is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


